Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pending this Application

    PNG
    media_image1.png
    310
    936
    media_image1.png
    Greyscale


Pending in Parent Application 17/651520 

    PNG
    media_image2.png
    356
    910
    media_image2.png
    Greyscale


Double Patenting Claims Analysis 
In the table below, limitations or recitations found only in a given claim are 
underlined.
Pending Parent Application 17651520
Pending this application
28. A method of softening water, the method comprising:

hydrolyzing a metal halide salt to form a hydrohalic acid and a hydroxide salt of the metal in the metal halide salt, the metal comprising an alkaline earth metal or an alkali metal;

reacting a bicarbonate salt from a water source with the hydroxide salt, to form a
carbonate salt of the metal in the metal halide salt; 

and reacting the hydrohalic acid with the carbonate salt, wherein the metal carbonate salt is BeCO3, MgCO3,
CaCO3, SrCO3, BaCO3, RaCO3, Li2CO3, Na2CO3, K2CO3, Rb2CO3, Cs2CO3, Fr2CO3, or a combination thereof,

to form CO2 and the metal halide salt, wherein at least some of the metal halide salt formed from the reacting of the hydrohalic acid with the carbonate 
salt is recycled as at least some of the metal halide salt in the hydrolyzing
of the metal halide salt to form the hydrohalic acid and the hydroxide salt.

1. A method of treating a metal carbonate salt, the method comprising:

hydrolyzing a metal halide salt to form a hydrohalic acid and a hydroxide salt of the metal in the metal halide salt, the metal comprising an alkaline earth metal or an alkali metal; 






and reacting the hydrohalic acid with the metal carbonate salt, wherein the metal carbonate salt is a carbonate salt of the alkaline earth metal [i.e.,  Be, Mg, Ca, Sr, Ba, or Ra] or alkali metal [i.e., Li, Na, K, Rb, Cs, or Fr], 

to form CO2 and the metal halide salt,
wherein at least some of the metal halide salt formed from the reacting of the hydrohalic acid with the metal carbonate salt is recycled as at least some of the metal halide salt in the hydrolyzing 
of the metal halide salt to form the hydrohalic acid and the hydroxide salt.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over either claim 21 or claim 28 of copending Application No. 17/651520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 of this application encompasses claim 28 of co-pending application 17/651520.  Although the preambles of co-pending method claims 28 of ‘520 and claim 1 of this application are not identical, the limitations that are common to both of the compared claims are the same.  
Claims 2, 4, 5, 6, 7, 9, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-38, 40, and 34 [sic], respectively, of copending Application No. 17/651520 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 20 are not rejected over prior art.
Objection is made to claims 3, 8, 10-18 for dependence on a rejected base claim,  but would be allowable if presented in independent form.
Claim 19 is allowable.
Applicant's amendment in co-pending 17/651520 necessitated the new ground(s) of rejection presented in this Office action, i.e., provisional non-statutory obviousness type double patenting rejection..  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152